 



AMENDED AND RESTATED EMPLOYMENT AGREEMENT

     This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered
into this 28th day of October, 2004, effective as of November 1, 2004
(“Effective Date”) by and between TIMCO AVIATION SERVICES, INC. (“TIMCO”), a
Delaware corporation, and JACK M. AREHART (the “Employee”).

RECITALS

TIMCO current employs Employee pursuant to that certain Employment Agreement
dated February 11, 2001 (the “Old Agreement”);

TIMCO wishes to amend and restate the Old Agreement and to employ the Employee
on the terms and conditions set forth in this Agreement.

In consideration of the mutual representations, warranties, covenants and
agreements contained in this Agreement, the parties hereto agree as follows:

     1. Agreement to Supercede Old Agreement. This Agreement shall supercede the
Old Agreement, which shall be of no further force and effect.

     2. Employment.

A. Employment. TIMCO agrees to employ the Employee as Senior Vice President of
Business Development. Employee agrees to accept such employment and serve in
such position, on the terms and subject to the conditions of this Agreement.

B. Employment Period. The period during which the Employee shall serve as an
employee of TIMCO under this Agreement shall commence on the Effective Date, and
unless earlier terminated pursuant to this Agreement or extended through
agreement of the parties, shall expire on December 31, 2007 (the period for
which the Employee is an employee of TIMCO is hereinafter referred to as the
“Employment Period”).

C. Duties and Responsibilities. During the Employment Period, the Employee shall
have such authority and responsibility and perform such duties as may be
assigned to him from time to time at the direction of the Chief Operating
Officer of TIMCO, and in the absence of such assignment, such duties customary
to Employee’s office as are necessary to the business and operations of TIMCO
and its affiliates. During the Employment Period, the Employee’s employment
shall be full time and the Employee shall perform his duties honestly,
diligently, competently, in good faith and in the best interests of TIMCO and
shall use his best efforts to promote the interests of TIMCO and shall refer to
TIMCO opportunities in the aerospace industry that have been referred to
Employee.

 



--------------------------------------------------------------------------------



 



     3. Compensation and Benefits.

A. Base Salary. In consideration for the Employee’s services hereunder and the
restrictive covenants contained herein, the Employee shall be paid an annual
base salary of $325,000 (the “Salary”), payable in accordance with TIMCO’s
customary payroll practices. Notwithstanding the foregoing, Employee’s annual
Salary may be increased at any time and from time to time to levels greater than
the level set forth in the preceding sentence at the sole discretion of the
Compensation Committee of the Board of Directors of TIMCO (“Committee”) to
reflect merit or other increases.

B. Bonus. In addition to the Salary, the Employee shall be eligible to receive
an annual bonus (“Bonus”) equal to 100% of the Employee’s Base Salary. The Bonus
shall be based on the achievement of corporate goals and objectives as
established by the Committee after consultation with the management of TIMCO.
The achievement of said goals and objectives shall be determined by the
Committee. With respect to any Fiscal Year during which the Employee is employed
by TIMCO for less than the entire Fiscal Year, the Bonus shall be prorated for
the period during which the Employee was so employed. The Bonus shall be payable
within thirty (30) days after the completion of the audited financial statements
for the particular Fiscal Year as to which the Bonus relates. The term “Fiscal
Year” as used herein shall mean each period of twelve (12) calendar months
commencing on January 1st of each calendar year during the Employment Period and
expiring on December 31st of such year.

C. Retention Bonus. In consideration for Employee entering into the Agreement,
and in addition to the other compensation and benefits payable hereunder,
Employee shall receive a retention bonus (the “Retention Bonus”) in the amount
of $100,000, $50,000 of which shall be paid on the Effective Date $50,000 of
which shall be paid on the date that is one year after the Effective Date (so
long as Employee has not been terminated for Cause or voluntarily resigned from
his employment with TIMCO at that date). Additionally, and notwithstanding the
foregoing, if Employee voluntarily leaves the employ of TIMCO or is terminated
for Cause after the payment of the second $50,000 retention bonus described
above but before the end of the Employment Period, Employee shall repay TIMCO
the second $50,000 payment made hereunder.

D. Equity Compensation Grants. Employee shall be eligible to receive grants of
stock options or other equity incentives at the discretion of the Committee.

E. Other Compensation Programs. The Employee shall be entitled to participate in
TIMCO’s incentive and deferred compensation programs and such other programs as
are established and maintained generally for the benefit of TIMCO’s employees or
executive officers, subject to the provisions of such plans or programs.

F. Vacations. The Employee shall be entitled to three weeks of vacation on an
annual basis. Employee shall be entitled to be reimbursed for any accrued and
unused vacation time as of the date he is no longer an employee of TIMCO.

2



--------------------------------------------------------------------------------



 



G. Other Benefits. During the term of this Agreement, the Employee shall also be
entitled to participate in any other health insurance programs, life insurance
programs, disability programs, stock option plans, bonus plans, pension plans
and other fringe benefit plans and programs as are from time to time established
and maintained for the benefit of TIMCO’s employees or executive officers,
subject to the provisions of such plans and programs.

H. Country Club Membership. During such period as Employee is employed by TIMCO
hereunder, TIMCO shall provide Employee with a corporate membership to a country
club mutually acceptable to Employee and TIMCO, up to a maximum of annual
membership dues of $6,000 ($500 per month).

I. Annual Executive Physical. TIMCO shall pay all direct costs of Employee’s
annual executive physical at the Mayo Clinic in Rochester, Minnesota.

J. Expenses. The Employee shall be reimbursed for all out-of-pocket expenses
reasonably incurred by him on behalf of or in connection with the business of
TIMCO, pursuant to the normal standards and guidelines followed from time to
time by TIMCO.

K. Withholding. All payments made to the Employee hereunder shall be made net of
any applicable withholding for income taxes and the Employee’s share of FICA,
FUTA or other taxes. TIMCO shall withhold such amounts from such payments to the
extent required by applicable law and remit such amounts to the applicable
governmental authorities in accordance with applicable law.

     4. Termination.

A. For Cause. TIMCO shall have the right to terminate this Agreement and to
discharge the Employee for Cause (as defined below), at any time during the term
of this Agreement. Termination for Cause shall mean, during the term of this
Agreement, (i) Employee’s conduct that would constitute under federal or state
law either a felony or a misdemeanor involving moral turpitude, or a
determination by TIMCO’s Board of Directors, after consideration of all
available information and following the procedures set forth below, that
Employee has willfully violated TIMCO’s policies or procedures involving
discrimination, harassment, alcohol or substance abuse, or work place violence
causing material injury to the Company, (ii) Employee’s actions or omissions
that constitute fraud, dishonesty or gross misconduct, (iii) Employee’s knowing
and intentional breach of any fiduciary duty that causes material injury to
TIMCO, and (iv) Employee’s inability to perform his material duties, after
reasonable notice and an opportunity to resolve the issues, due to alcohol or
other substance abuse. Any termination for Cause pursuant to this Section shall
be given to the Employee in writing and shall set forth in detail all acts or
omissions upon which TIMCO is relying to terminate the Employee for Cause.

     Upon any determination by TIMCO that Cause exists to terminate the
Employee, TIMCO shall cause a special meeting of its Board of Directors to be
called and held at a time mutually convenient to the Board of Directors and
Employee, but in no event later than ten (10) business days after Employee’s
receipt of the notice that TIMCO intends to terminate the Employee for Cause.
Employee shall have the right to appear before such special meeting of the Board
of

3



--------------------------------------------------------------------------------



 



Directors with legal counsel of his choosing to refute such allegations and
shall have a reasonable period of time to cure any actions or omissions which
provide TIMCO with a basis to terminate the Employee for Cause (provided that
such cure period shall not exceed 30 days). A majority of the members of the
Board of Directors must affirm that Cause exists to terminate the Employee. No
finding by the Board of Directors will prevent the Employee from contesting such
determination through appropriate legal proceedings provided that the Employee’s
sole remedy shall be to sue for damages, not reinstatement, and damages shall be
limited to those that would be paid to the Employee if he had been terminated
without Cause.

B. Without Cause. At any time during the Employment Period, TIMCO shall have the
right to terminate the Employment Period and to discharge the Employee without
cause effective upon delivery of written notice to the Employee. Upon any such
termination by TIMCO without Cause, and provided that Employee is otherwise in
compliance with the provisions of Sections 6 and 7 hereof, the Employee shall be
entitled to receive the following: (i) TIMCO shall pay to the Employee all of
the Employee’s accrued but unpaid Salary and vacation pay through the date of
termination, (ii) TIMCO shall continue to pay the Employee his Salary payable in
accordance with Section 2(a) for two (2) years from the date of termination,
when and as the same would have been due and payable hereunder but for such
termination, (iii) all health benefits in which Employee was entitled to
participate at any time during the 12-month period prior to the date of
termination, until the earliest to occur of the second anniversary of the date
of termination, the Employee’s death, or the date on which the Employee becomes
covered by a comparable health benefit plan by a subsequent employer; provided,
however, that in the event that Employee’s continued participation in any health
benefit plan of the Company is prohibited, the Company will arrange to provide
Employee with benefits substantially similar to those which Employee would have
been entitled to receive under such plan for such period on a basis which
provides Employee with no additional after tax cost, (iv) all stock option
grants, or other stock grants issued during the term of this Agreement, will
immediately vest and such options will remain exercisable for the lesser of the
unexpired term of the option without regard to the termination of Employee’s
employment or two (2) years from the date of termination of employment and
(v) all long term incentive cash grants and bonuses provided to the Employee
shall immediately vest as if all targets and conditions had been met and shall
be paid by TIMCO to the Employee at such times as TIMCO would have been required
to make such payments if this Agreement had remained in effect, provided,
however, that in the case of incentives partially or completely contingent on
the providing of service for a specific period of time, the total amount to be
paid by TIMCO shall be equal to the maximum amount payable if all conditions
were met, multiplied by a fraction, the numerator of which is the period of
service that would have been served if the Employee’s employment had terminated
as of the last day of the fiscal year in which his employment was terminated,
and the denominator of which is the total period of time specified as a
condition to the incentive (collectively, the foregoing consideration payable to
the Employee shall be referred to herein as the “Severance Payment”). Other than
the Severance Payment, the Company shall have no further obligation to the
Employee except for the obligations set forth in Section 12 of this Agreement
after the date of such termination.

C. Disability. This Agreement may be terminated by TIMCO upon the Disability of
the Employee. “Disability” shall mean any mental or physical illness, condition,
disability or incapacity which prevents the Employee from reasonably discharging
his duties and responsibilities under this Agreement for a period of 180
consecutive days. In the event that any

4



--------------------------------------------------------------------------------



 



disagreement or dispute shall arise between TIMCO and the Employee as to whether
the Employee suffers from any Disability, then, in such event, the Employee
shall submit to the physical or mental examination of a physician licensed under
the laws of the State of North Carolina, who is mutually agreeable to TIMCO and
the Employee, and such physician shall determine whether the Employee suffers
from any Disability. In the absence of fraud or bad faith, the determination of
such physician shall be final and binding upon TIMCO and the Employee. The
entire cost of such examination shall be paid for solely by TIMCO. In the event
that TIMCO has purchased Disability insurance for Employee, the Employee shall
be deemed disabled if he is completely (fully) disabled as defined by the terms
of the Disability policy. In the event that at any time during the term of this
Agreement the Employee shall suffer a Disability and TIMCO terminates the
Employee’s employment for such Disability, such Disability shall be considered
to be a termination by TIMCO without Cause and the Severance Payments shall be
paid to the Employee to the same extent and in the same manner as provided for
in paragraph (c) above, except that payment of the Salary in accordance with
said paragraph shall be mitigated to the extent payments are made to the
Employee pursuant to disability insurance programs maintained by TIMCO.

D. Death. In the event of the death of Employee, the employment of the Employee
by TIMCO shall automatically terminate on the date of the Employee’s death and
TIMCO shall only be obligated to pay Employee’s estate Employee’s accrued and
unpaid Salary through the termination date plus accrued but unused vacation time
through the termination date and TIMCO shall have no further obligations to
Employee from and after the date of termination.

     5. Termination of Employment by Employee for Change of Control.

A. Termination Rights. Notwithstanding the provisions of Section 2 and Section 3
of this Agreement, in the event that there shall occur a Change of Control (as
defined below) of TIMCO and within two years after such Change of Control the
Employee’s employment hereunder is terminated by TIMCO without Cause, or within
such two year period the Employee terminates his employment with the Company for
Good Reason, then TIMCO shall be required to pay to the Employee (i) the
Severance Payment provided in Section 4(c), except that such Severance Payment
shall be paid in a single lump sum in full, and (ii) the product of two
multiplied by the maximum Bonus that Employee received in the Fiscal Year prior
to the Fiscal Year in which such termination occurs, assuming that all
performance objectives are met, in a single lump sum. The foregoing payments
shall be made no later than 10 days after the Employee’s termination pursuant to
this Section 5. To the extent that payments are owed by TIMCO to the Employee
pursuant to this Section 5, they shall be made in lieu of payments pursuant to
Section 4, and in no event shall TIMCO be required to make payments or provide
benefits to the Employee under both Section 4 and Section 5.

B. Change of Control of TIMCO Defined. For purposes of this Section 5, a “Change
of Control of TIMCO” shall be deemed to have occurred if:



              (i) Any “person” (as such term is defined in Sections 13(d)(3) and
Section 14(d)(3) of the Exchange Act), other than TIMCO, any majority owned
subsidiary of TIMCO, any compensation plan of TIMCO, any majority owned
subsidiary of TIMCO or Lacy J. Harber and his affiliates and/or heirs, becomes
the “beneficial

5



--------------------------------------------------------------------------------



 



    owner” (as such term is defined in Rule 13d 3 of the Exchange Act), directly
or indirectly, of securities of TIMCO representing more than 50% of the combined
voting power of TIMCO; or                 (ii) Any “person” (as such term is
defined in Sections 13(d)(3) and Section 14(d)(3) of the Exchange Act), other
than TIMCO, any majority owned subsidiary of TIMCO, any compensation plan of
TIMCO, any majority owned subsidiary of TIMCO or Lacy J. Harber and his
affiliates and/or heirs), becomes the “beneficial owner” (as such term is
defined in Rule 13d 3 of the Exchange Act), directly or indirectly, of
securities of TIMCO representing more than 35% of the combined voting power of
TIMCO provided: (A) such person or person are not acting as a “group” (as such
term is defined in Rule 13(d) under the Exchange Act) with respect to TIMCO’s
voting securities with Lacy J. Harber and his affiliates and/or heirs and
(B) such person or persons own TIMCO securities with more of the combined voting
power of TIMCO than those held by Lacy J. Harber and his affiliates and/or
heirs; or                 (iii) The shareholders of TIMCO approve (1) a
reorganization, merger, or consolidation with respect to which persons who were
the shareholders of TIMCO immediately prior to such reorganization, merger, or
consolidation do not immediately thereafter own more than 50% of the combined
voting power entitled to vote generally in the election of the directors of the
reorganized, merged or consolidated entity; (2) a liquidation or dissolution of
TIMCO; or (3) the sale of all or substantially all of the assets of TIMCO or of
a subsidiary of TIMCO that accounts for more than 66 2/3% of the consolidated
revenues of TIMCO, but not including a reorganization, merger or consolidation
of TIMCO.

C. Good Reason Defined. For purposes of this Agreement, “Good Reason” shall mean
a termination by Employee of his employment with TIMCO after a Change of Control
based upon a significant demotion or material adverse change in Employee’s
duties and responsibilities, unless such change has previously been agreed to in
writing by Employee.

D. Successor to TIMCO. TIMCO shall require any successor, whether direct or
indirect, to all or substantially all of the business, properties and assets of
TIMCO whether by purchase, merger, consolidation or otherwise, prior to or
simultaneously with such purchase, merger, consolidation or other acquisition to
execute and to deliver to the Employee a written instrument in form and in
substance reasonably satisfactory to the Employee pursuant to which any such
successor shall agree to assume and to timely perform or to cause to be timely
performed all of TIMCO’s covenants, agreements and obligations set forth in this
Agreement (a “Successor Agreement”). The failure of TIMCO to cause any such
successor to execute and deliver a Successor Agreement to the Employee shall
constitute a material breach of the provisions of this Agreement by TIMCO.

     6. Restrictive Covenants. In consideration of the foregoing, the Employee
agrees that he shall not:

A. during the Employment Period and for a period of one-year following the
termination of the Employment Period for any reason, directly or indirectly,
alone or as a partner,

6



--------------------------------------------------------------------------------



 



joint venture, officer, director, member, employee, consultant, agent,
independent contractor or shareholder of, or lender to, any company or business,
engage in any business in the aerospace industry directly or indirectly in
competition with the business of TIMCO or its affiliates (TIMCO and its
affiliates being referred to herein collectively as the “Companies”) as such
business now exists or as it may exist at the time of termination; provided,
however, that, the beneficial ownership of less than five percent (5%) of the
shares of stock of any other corporation having a class of equity securities
actively traded on a national securities exchange or over-the-counter market
shall not be deemed, in and of itself, to violate the prohibitions of this
Section;

B. for a period of one-year following the termination of the Employment Period,
directly or indirectly (i) induce any Person which is a customer of any of the
Companies, to patronize any business in the aerospace industry directly or
indirectly in competition with business conducted by any of the Companies;
(ii) canvass, solicit or accept from any Person which is a customer of any of
the Companies, any such competitive business; or (iii) request or advise any
Person which is a customer or supplier of any of the Companies, to withdraw,
curtail or cancel any such customer’s or supplier’s business with any of the
Companies, or its or their successors;

C. for a period of one-year following the Employment Period, directly or
indirectly employ, or knowingly permit any TIMCO or business directly or
indirectly controlled by him, to employ, any person who was employed by any of
the Companies, at or within the prior three months, or in any manner seek to
induce any such person to leave his or her employment;

D. at any time following the date hereof, directly or indirectly, in any way
outside of his employment with any of the Companies utilize, disclose, copy,
reproduce or retain in his possession any of the Companies’ proprietary rights
or records, including, but not limited to, any of its customer lists.

Further, so long as Employee is in compliance with the provisions of Sections 6
and 7 hereof, Employee shall be entitled to receive each month for the one-year
restrictive covenant period referred to above the amounts that Employee would
have received under Section 4(B) of this Agreement had Employee been terminated
without Cause. Notwithstanding the foregoing, if Employee has been was
terminated for “Cause or has voluntarily resigned from his employment with
TIMCO, this restrictive covenant and the provisions of Section 7 below shall
apply notwithstanding the non-payment of severance hereunder.

     7. Confidentiality. The Employee agrees that at all times during and after
the Employment Period, the Employee shall (i) hold in confidence and refrain
from disclosing to any other party all information, whether written or oral,
tangible or intangible, of a private, secret, proprietary or confidential
nature, of or concerning the Companies and their business and operations, and
all files, letters, memoranda, reports, records, computer disks or other
computer storage medium, data, models or any photographic or other tangible
materials containing such information (“Confidential Information”), including
without limitation, any technical specifications, any sales, promotional or
marketing plans, programs, techniques, practices or strategies, any expansion
plans (including existing entry into new geographic and/or product

7



--------------------------------------------------------------------------------



 



markets), and any customer lists, (ii) use the Confidential Information solely
in connection with his employment with the Companies and for no other purpose,
(iii) take all reasonable precautions necessary to ensure that the Confidential
Information shall not be, or be permitted to be, shown, copied or disclosed to
third parties, without the prior written consent of TIMCO, and (iv) observe all
security policies implemented by the Companies from time to time with respect to
the Confidential Information. In the event that the Employee is ordered to
disclose any Confidential Information, whether in a legal or regulatory
proceeding or otherwise, the Employee shall provide TIMCO with prompt notice of
such request or order so that the Companies may seek to prevent disclosure. In
the case of any disclosure, the Employee shall disclose only that portion of the
Confidential Information that he is ordered to disclose.

     8. Acknowledgments of the Parties. The parties agree and acknowledge that
the restrictions contained in Sections 6 and 7 are reasonable in scope and
duration and are necessary to protect the Companies. If any provision of
Section 6 or 7 as applied to any party or to any circumstance is adjudged by a
court to be invalid or unenforceable, the same shall in no way affect any other
circumstance or the validity or enforceability of any other provision of this
Agreement. If any such provision, or any part thereof, is held to be
unenforceable because of the duration of such provision or the area covered
thereby, the parties agree that the court making such determination shall have
the power to reduce the duration and/or area of such provision, and/or to delete
specific words or phrases, and in its reduced form, such provision shall then be
enforceable and shall be enforced. The Employee agrees and acknowledges that the
breach of Section 6 or 7 will cause irreparable injury to the Companies and upon
breach of any provision of such Sections, the Companies shall be entitled to
injunctive relief, specific performance or other equitable relief; provided,
however, that, this shall in no way limit any other remedies which the Companies
may have.

     9. Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing and shall be deemed given on the date delivered if
delivered by certified or registered mail (first class postage pre-paid) or
guaranteed overnight delivery and on the date sent if sent by facsimile
transmission if such transmission is confirmed by delivery by certified or
registered mail (first class postage pre-paid) or guaranteed overnight delivery,
in each case to the following addresses and facsimile numbers (or to such other
addresses or telecopy numbers which such party shall designate in writing to the
other party): (a) if to TIMCO, at 623 Radar Road, Greensboro, North Carolina
27410, Attention: Roy T. Rimmer, Jr., Chairman and Chief Executive Officer
(facsimile: 1-336-664-0339), with a copy to Philip B. Schwartz, Esq., One
Southeast Third Avenue, Miami, Florida 33131 (facsimile: 1-305-374-5095); and
(b) if to the Employee at the address and facsimile number listed on the
signature page hereto.

     10. Amendment; Waiver. This Agreement may not be modified, amended,
supplemented, canceled or discharged, except by written instrument executed by
all parties. No failure to exercise, and no delay in exercising, any right,
power or privilege under this Agreement shall operate as a waiver, nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
the exercise of any other right, power or privilege. No waiver of any breach of
any provision shall be deemed to be a waiver of any preceding or succeeding
breach of the same or any other provision, nor shall any waiver be implied from
any course of dealing between the parties. No extension of time for performance
of any obligations or other acts hereunder or under any other Agreement shall be
deemed to be an extension of the time for

8



--------------------------------------------------------------------------------



 



performance of any other obligations or any other acts. The rights and remedies
of the parties under this Agreement are in addition to all other rights and
remedies, at law or equity, that they may have against each other.

     11. Assignment; Third Party Beneficiary; Guaranty. This Agreement, and the
Employee’s rights and obligations hereunder, may not be assigned or delegated by
him. The rights and obligations of TIMCO under this Agreement shall inure to the
benefit of and be binding upon their respective successors and assigns.

     12. Severability; Survival. In the event that any provision of this
Agreement is found to be void and unenforceable by a court of competent
jurisdiction, then such unenforceable provision shall be deemed modified so as
to be enforceable (or if not subject to modification then eliminated herefrom)
for the purpose of those procedures to the extent necessary to permit the
remaining provisions to be enforced. The provisions of Sections 6, 7, 11 and 12
will survive the termination of this Agreement and the Employment Period for any
reason.

     13. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one and the same instrument.

     14. Governing Law. This Agreement shall be construed in accordance with and
governed for all purposes by the laws of the State of North Carolina applicable
to contracts executed and to be wholly performed within such State.

     15. Entire Agreement. This Agreement contains the entire understanding of
the parties in respect of its subject matter and supersedes all prior agreements
and understandings (oral or written) between or among the parties with respect
to such subject matter.

     16. Headings. The headings of Paragraphs and Sections are for convenience
of reference and are not part of this Agreement and shall not affect the
interpretation of any of its terms.

     17. Construction. This Agreement shall be construed as a whole according to
its fair meaning and not strictly for or against any party. The parties
acknowledge that each of them has reviewed this Agreement and has had the
opportunity to have it reviewed by their respective attorneys and that any rule
of construction to the effect that ambiguities are to be resolved against the
drafting party shall not apply in the interpretation of this Agreement.

[Signatures on next page]

9



--------------------------------------------------------------------------------



 



SIGNATURE PAGE

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

         
 
  TIMCO AVIATION SERVICES, INC.
 
       

  By:   /s/ Roy T. Rimmer, Jr.

     

--------------------------------------------------------------------------------

 

      Roy T. Rimmer, Jr.

      Chairman and Chief Executive Officer
 
       

  EMPLOYEE:
 
       

  /s/ Jack M. Arehart

 

--------------------------------------------------------------------------------

 

  Name: Jack M. Arehart
 
       

  Address for Notices:

10